Citation Nr: 0608406	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  05-21 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE


Entitlement to service connection for osteoarthritis of the 
knees and ankles.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from December 1980 to 
December 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2006, the Board received the veteran's motion for 
a hearing before a Member of the Board (a "Board hearing") 
at the RO.  In a March 2006 letter, a Deputy Vice Chairman of 
the Board advised the veteran that good cause was shown and 
his motion was granted.

Because considerations of due process mandate that the Board 
may not proceed with appellate review of the appellant's 
claim without affording him an opportunity for a personal 
hearing, a remand is required for the scheduling of a Board 
hearing at the RO before a Veterans Law Judge.  See 38 
U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. §§ 20.700 (a), 
20.704 (2005).  Such hearings are scheduled at the RO.

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the appellant for a 
Board hearing at the RO before a Veterans 
Law Judge, in accordance with the 
veteran's request.  Appropriate 
notification of the hearing should be 
given to the appellant and his 
representative, and such notification 
should be documented and associated with 
the claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The purpose of this remand is to 
afford the appellant due process of law.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


